Hon. John G. McGoldrick Counsel to the Governor
You have asked whether the four public members of the Board of Public Disclosure established by Executive Order No. 10.3, dated July 27, 1981, are "employees" within the scope of section 17 of the Public Officers Law. The Board consists of seven members, of whom three are State officials.
Section 17 of the Public Officers Law provides for the defense and indemnification of State "employees". The term "employee" means "any person holding a position by election, appointment or employment in the service of the state, whether or not compensated" (subd[1] [a]). A member of the Board of Public Disclosure is clearly a person holding a position by appointment. It seems equally clear that the position is "in the service of the state." As the Court of Appeals noted in Rapp v Carey,44 N.Y.2d 157, 165 (1978), the Governor has an interest in requiring that his appointees "abstain from transactions or business associations that potentially conflict with State duties." The very purpose of the Executive Order is to assure the public that the Governor's appointees are serving the State's, not their personal, interests. In assisting the Governor in this respect, the board members are "in the service of the state."
We conclude that the public members of the Board of Public Disclosure are "employees" within the scope of section 17 of the Public Officers Law.